Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147636 & (64)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                    SC: 147636                        Richard H. Bernstein,
  In re K. FARRIS, Minor.                                           COA: 311967                                       Justices
                                                                    Antrim CC Family Division:
                                                                    10-005512-NA

  _______________________________________/

          On order of the Court, the joint motion of the parties requesting this Court to
  vacate the order terminating the respondent’s parental rights is DENIED. By order of
  September 19, 2014, we granted leave to appeal the August 8, 2013 judgment of the
  Court of Appeals. We VACATE that part of our September 19, 2014 order granting
  leave to appeal. The application for leave to appeal the August 8, 2013 judgment is again
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Antrim Circuit Court, Family Division, for reconsideration in
  light of In re Sanders, 495 Mich. 394 (2014).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2015
         p0203
                                                                               Clerk